 
Exhibit 10.2
 
 
 
OPERATING AGREEMENT


      This Operating Agreement (this “Agreement”) is dated August 12, 2010 and
is entered into among Zhengzhou Shentong Investment Consulting Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China (“Shentong Investment”), Zhengzhou Shensheng Aluminum Foil Co., Ltd., a
limited liability company organized under the laws of the People’s Republic of
China (“Shensheng Aluminum”) and Zhengzhou Aluminum Co., Ltd, the sole
shareholder of Shensheng Aluminum (“Zhengzhou Aluminum”). Shentong Investment,
Zhengzhou Aluminum and Shensheng Aluminum are referred to collectively in this
Agreement as the “Parties.”
 
 
RECITALS


1.  
Shentong Investmeng has established a business relationship with Shensheng
Aluminum by entering into the “Consultation Agreement” (hereinafter referred to
as the “Consultation Agreement”);



2.  
Pursuant to the above-mentioned agreement between Shentong Investmeng and
Shensheng Aluminum, Shensheng Aluminum shall pay certain consulting fees to
Shentong Investmeng



3.  
The Parties are entering into this Agreement define and clarify the relationship
between Shentong Investmeng and Shensheng Aluminum, relating to Shensheng
Aluminum’s operations.



         NOW THEREFORE, all parties of this Agreement hereby mutually agree as
follows;


1.  
Shentong Investmeng agrees, subject to the satisfaction of the relevant
provisions by Shensheng Aluminum herein, as the guarantor for Shensheng Aluminum
in the contracts, agreements or transactions in connection with Shensheng
Aluminum’s operation between Shensheng Aluminum and any other third party, to
provide full guarantee for the performance of such contracts, agreements or
transactions by Shensheng Aluminum. Shensheng Aluminum agrees, as a
counter-guarantee, to pledge all of its assets, including accounts receivable,
to Shentong Investmeng According to the aforesaid guarantee. Shentong
Investmeng  wishes to enter into written guarantee agreements with Shensheng
Aluminum’s counter-parties thereof to assume liability as the guarantor when and
if needed; therefore, Shensheng Aluminum, Zhengzhou Aluminum shall take all
necessary actions (including but not limited to executing and delivering
relevant documents and filing of relevant registrations) to carry out the
arrangement of counter-guarantee to Shentong Investmeng



2.  
In consideration of the requirement of Article 1 herein and assuring the
performance of the various operation agreements between Shentong Investmeng and
Shensheng Aluminum and the payment of the payables accounts by Shensheng
Aluminum to Shentong Investmeng, Shensheng Aluminum together with the Zhengzhou
Aluminum hereby jointly agree that Shensheng Aluminum shall not conduct any
transaction which may materially affects its assets, obligations, tight or the
operations of Shensheng Aluminum (excluding the business contracts, agreements,
sell or purchase assets during Shensheng Aluminum’s regular operation and the
lien obtained by relevant counter parties due to such agreement) prior written
consent of Shentong Investmeng, including but not limited to the following:

 
 
 
1

--------------------------------------------------------------------------------

 
 

 
2.1  
To borrow money from any third party or assume any debt;



2.2  
To sell, license, transfer, or acquire from or to any third party any asset or
right, including but not limited to any intellectual property right;



2.3  
To provide any guarantees to any third parties using its assets or intellectual
property rights;



2.4  
To assign to any third party of its business agreements.



3.  
In order to ensure the performance of the various operational agreements between
Shentong Investmeng and Shensheng Aluminum and the payment of the various
payables by Shensheng Aluminum to Shentong Investmeng, Shensheng Aluminum
together with the Zhengzhou Aluminum hereby jointly agree to accept, from time
to time, advice regarding corporate policy advise provided by Shentong
Investmeng in connection with company’s daily operations, financial management
and the employment and dismissal of the company’s employees.



4.  
Shensheng Aluminum together with the Zhengzhou Aluminum hereby jointly agree
that the Shareholder shall appoint the person recommended by Shentong Investmeng
as the directors of Shensheng Aluminum, and Shensheng Aluminum shall appoint
Shentong Investmeng’s senior managers as Shensheng Aluminum’s General Manager,
Chief Financial Officer, and other senior officers. If any of the above senior
officers leaves or is dismissed by Shentong Investmeng, he or she will lose the
qualification to take any position in Shensheng Aluminum and Shensheng Aluminum
shall appoint other senior officers of Shentong Investmeng recommended by
Shentong Investmeng to take such position. The person recommended by Shentong
Investmeng in accordance with this Article herein should comply with the
stipulation on the qualifications of directors, General Manager, Chief Financial
Officer, and other senior officers pursuant to applicable law.



5.  
Shensheng Aluminum together with the Zhengzhou Aluminum hereby jointly agree and
confirm that Shensheng Aluminum shall seek the guarantee from Shentong
Investmeng first if it needs any guarantee for its performance of any contract
or loan of flow capital in the course of operation. In such case, Shentong
Investmeng shall have the right but not the obligation to provide the
appropriate guarantee to Shensheng Aluminum on its own discretion. If Shentong
Investmeng decides not to provide such guarantee, Shentong Investmeng shall
issue a written notice to Shensheng Aluminum immediately and Shensheng Aluminum
shall seek a guarantee from other third party.

 
 
 
2

--------------------------------------------------------------------------------

 

 
6.  
In the event that any of the agreement between Shentong Investmeng and Shensheng
Aluminum terminates or expires, Shentong Investmeng shall have the right but not
the obligation to terminate all agreements between Shentong Investmeng and
Shensheng Aluminum including but not limited to the Consultation Agreement.



7.  
Any amendment and supplement of this Agreement shall be made in writing. The
amendment and supplement duly executed by all parties shall be deemed as a part
of this Agreement and shall have the same legal affect as this Agreement.



8.  
If any clause hereof is judged as invalid or non-enforceable according to
applicable laws, such clause shall be deemed invalid only with respect to the
affected clause, and without affecting other clauses hereof in any way.



9.  
Shensheng Aluminum shall not assign its rights and obligations under this
Agreement to any third party without the prior written consent of Shentong
Investmeng Shensheng Aluminum hereby agrees that Shentong Investmeng may assign
its rights and obligations under this Agreement at its discretion and such
transfer shall only be subject to a written notice sent to Shensheng Aluminum by
Shentong Investmeng, and no any further consent from Shensheng Aluminum will be
required.



10.  
All parties acknowledge and confirm that any roal or written materials
communicated pursuant to this Agreement are confidential documents. All parties
shall keep secret of all such documents and not disclose any such documents to
any third party without prior written consent (except the written consent of the
Zhengzhou Aluminum shall not be required) from other parties except under the
following conditions: (a) such documents are known or shall be known by the
public (excluding the receiving party discloses such documents to the public
without authorization); (b) any documents disclosed in accordance with
applicable laws or rules or regulations of stock exchange; (c) any documents
required to be disclosed by any party to its legal counsel or financial
consultant for the purpose of the transaction of this Agreement by any party,
and such legal counsel or financial consultant shall also comply with the
confidentiality as stated hereof. Any disclosure by employees or agencies
employed by any party shall be deemed the disclosure of such third party and
such party shall assume the liabilities for its breach of contract pursuant to
this Agreement. This Article shall survive termination of this Agreement.



11.  
This Agreement shall be governed by and construed in accordance with the laws of
the PRC.



12.  
Any disputes arising from and related to this Agreement shall be settled by both
parties through bona fide negotiations. If a dispute cannot be resolved through
bona fide negotiations within ninety (90) days, parties hereby elect to have the
United States District Court for the Southern District of New York to retain
jurisdiction.



13.  
This Agreement shall be executed by a duly authorized representative of each
party as of the date first written above and become effective simultaneously.

 
 
 
3

--------------------------------------------------------------------------------

 

 
14.  
Notwithstanding Article 13 hereof, the parties confirm that this Agreement shall
constitute the entire agreement of the Parties with respect to the subject
matters therein and supersedes and replaces all prior or contemporaneous verbal
and written agreement and understandings.



15.  
The term of this agreement is twenty (20) years unless early termination occurs
in accordance with relevant provisions herein or in any other relevant agreement
reached by all parties. This Agreement may be extended only upon Shentong
Investmeng’s written confirmation prior to the expiration of this Agreement and
the extended term shall be determined by the Parties hereto through mutual
consultation During the aforesaid term, if Shentong Investmeng or Shensheng
Aluminum is terminated at expiration of the operation term (including any
extension of such term ) or by any other reason, this Agreement shall be
terminated upon such termination of such party, unless such party has already
assigned its rights and obligations in accordance with Article 9 hereof.



16.  
This agreement shall be terminated on the expiration date unless it is renewed
in accordance with the relevant provision herein. During the valid term of this
Agreement, Shensheng Aluminum shall not terminate this Agreement.
Notwithstanding the above stipulation, Shentong Investmeng shall have the right
to terminate this Agreement at any time by issuing a thirty (30) days prior
written notice to Shensheng Aluminum.



17.  
This Agreement has been executed in duplicate originals, each Party has received
one (1) duplicate original, and all originals shall be equally valid.



        IN WITNESS WHEREOF each party hereto has caused this Agreement duly
executed by itself or a duly authorized representative on its behalf as of the
date first written above.




Zhengzhou Shentong Investment Consulting Co., Ltd.


By:/s/ Dongwei Zhang                 
      Dongwei Zhang


Executive Director




Zhengzhou Shensheng Aluminum Foil Co., Ltd.


By:/s/ Congfu Li                           
      Congfu Li


Executive Director




Zhengzhou Aluminum Co., Ltd.


By:/s/ Congfu Li                            
      Congfu Li


Chairman of the Board
 
 

4

--------------------------------------------------------------------------------
